ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Matthew David McCollister committed professional misconduct, namely, referring potential clients to a lawyer outside his firm and receiving payment of referral fees on some of those matters without remitting the fees to his firm, in violation of Minn. R. Prof. Conduct 1.5(e) and 8.4(c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition for disciplinary action. The parties jointly recommend that the appropriate discipline is a 30-day suspension.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that:
1. Respondent Matthew David McCol-lister is suspended from the practice of law, effective 14 days after the date of the filing of this order, for a minimum of 30 days;
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals);
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR;
4. Within one year of the date of filing of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof of successful completion of the professional responsibility portion of the state bar examination. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR; and
5. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before *441the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court.
BY THE COURT:
/s/-
Alan C. Page Associate Justice